Exhibit 99.3 KEEGAN RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the three months ended June 30, 2007 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2007 1.1 Date This Management’s Discussion and Analysis (“MD&A”) of Keegan Resources Inc. (“Keegan” or the “Company”) has been prepared by management as of August 22, 2007 and should be read in conjunction with the audited consolidated financial statements and related notes thereto of the Company, as at and for the years ended March 31, 2007 and 2006 and the unaudited interim consolidated financial statements and related notes thereto of the Company, as at and for the three months ended June 30, 2007 and 2006, which were prepared in accordance with Canadian generally accepted accounting principles. The Company is presently a “Venture Issuer”, as defined in NI 51-102. This MD&A may contain “forward-looking statements” which reflect the Company’s current expectations regarding the future results of operations, performance and achievements of the Issuer, including potential business or mineral property acquisitions and negotiation and closing of future financings. The Issuer has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as “anticipate,” “believe,” “estimate,” “expect” and similar expressions. The statements reflect the current beliefs of the management of the Company, and are based on currently available information. Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Issuer to differ materially from those expressed in, or implied by, these statements. The Company undertakes no obligation to publicly update or review the forward-looking statements whether as a result of new information, future events or otherwise. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. 1.2 Over-all Performance The Company was incorporated under the provisions of the Company Act (British Columbia) on September 23, 1999, and completed its initial public offering and listed its shares for trading on the TSX Venture Exchange (the “Exchange”) on June 25, 2001. The Company’s principal business is the acquisition and exploration of resource properties. The Company recently announced that it has been judicious in its protection of the capital it has on hand. The Company has been investing only in Banker’s Acceptance Notes and has no investments in asset backed commercial paper which is currently experiencing liquidity issues. As at the date hereof, the Company has mining interests in Nevada and West Africa and has entered into the following agreements as at June 30, 2007: 1. Esaase Gold Property The Company entered into an option agreement dated May 3, 2006 with Sammetro Co. Ltd. (“Sammetro”) to purchase a 100% interest in the Esaase gold property in southwest Ghana, subject to the underlying 10% interest, 3% NSR of the Ghanaian government in all mining projects in Ghana, and a 0.5% NSR owed to the Bonte Liquidation Committee. The agreement is subject to the following terms: 1 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2007 (a) Cash payments: - US$100,000 to the bank from which Sammetro borrowed funds by May 17, 2006 (paid); - US$100,000 to Sammetro by June 30, 2006, which payment Sammetro will deliver to the Esaase Liquidation Committee (the “Committee”) (paid); - US$100,000 to the Committee by December 30, 2006 (paid); - US$40,000 to Sammetro on May 3, 2007 (obligation renegotiated, see below); - US$100,000 to the Committee by June 30, 2007(paid); - US$100,000 to the Committee by December 30, 2007 (paid); - US$50,000 to Sammetro on May 3, 2010 and every year thereafter until production (obligation renegotiated, see below); - US$200,000 to the Committee on production (paid in advance); and - US$100,000 to Sammetro on production (obligation renegotiated, see below). (b) Issuance of 780,000 common shares of the Company to Sammetro over a three year period: - 40,000 common shares of the Company to Sammetro upon Exchange approval (issued); - 120,000 common shares of the Company to Sammetro on May 3, 2007; - 240,000 common shares of the Company to Sammetro on May 3, 2008; and - 380,000 common shares of the Company to Sammetro on May 3, 2009. The obligation has been renegotiated. See below. (c) Work exploration expenditures of US$2,250,000 over a three year period: - $500,000 by May 3, 2007 (incurred); - $750,000 by May 3, 2008; and - $1,000,000 by May 3, 2009. The obligation has been renegotiated. See below. The Company entered into a finder’s fee agreement dated June 5, 2006, whereby the Company paid US$10,000 and issued 4,000 common shares as finder’s fees with respect to this acquisition. During the three months ended June 30, 2007, after having already issued the cash and share payments as detailed in 1(a) and 1(a) and completing the full work expenditure indicated in 1(a), the Company renegotiated the option agreement so that all further cash and share payments as indicated in 1(a) and 1(a) are no longer owed. In lieu of these payments, the Company paid $850,000 to a creditor of Sammetro and issued 40,000 additional common shares to Sammetro subsequent to the period. The Company has been granted the full Esaase Mining Lease by the Minerals Commission and Minister of Mines, Lands and Forestry with no further obligation to any party aside from the NSR and government commitments. During the period, the Company paid a finder’s fee of US$85,000 with respect to the renegotiation of the option agreement. The Property: Preliminary Metallurgical Study 2 KEEGAN RESOURCES INC. Management Discussion & Analysis Three months ended June 30, 2007 During the period, Keegan reported positive results from a preliminary metallurgical testing program at its Esaase project. Results indicate that gold is easily recovered from reverse circulation chips with limited or no grinding, reasonable amounts of reagents, and normal leach times, suggesting that Keegan may be able to use either a low cost, low energy dump leach or carbon in leach (CIL) technique on the deposit. With crushing (300 microns) that is up to three times coarser than that found in many Ghanaian leach mines, gold recoveries are 91 % from oxide, 87% from the transition and 75% from the fresh portions of the deposit respectively. Recoveries are high even with no additional crushing (see table 1 for full results and www.keeganresources.com for the full text of the report). As the study found coarse gold in the fresh portion of the deposit, Keegan is planning additional studies to ascertain whether even higher recoveries can be achieved. Table 1. Summary of leach studies on reverse circulation chips Zone Average Drill
